Citation Nr: 0404514	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  02-09 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for post-operative 
right knee with chondromalacia of the patellae.

2.  Entitlement to a compensable rating for left 
chondromalacia of the patellae.

3.  Entitlement to a compensable rating for umbilical and 
bilateral inguinal hernia repairs.

4.  Entitlement to an initial rating in excess of 10 percent 
for low back strain with radiculopathy.

5.  Entitlement to service connection for epididymitis, to 
include hemorrhoids.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for asthma.

8.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran retired in January 2001, after more than 20 years 
of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In pertinent part, the RO granted service 
connection for post-operative right knee with chondromalacia 
of the patellae, evaluated as noncompensable (zero percent 
disabling); left chondromalacia of the patellae, evaluated as 
noncompensable; umbilical and bilateral inguinal hernia 
repairs, evaluated as noncompensable; and low back strain 
with radiculopathy, evaluated as 10 percent disabling.  The 
RO also denied service connection for epididymitis, to 
include hemorrhoids; bilateral hearing loss; asthma (claimed 
as reactive airway disease and bronchitis); and vertigo.

The Board notes that the RO has indicated the veteran 
withdrew his appeal with respect to his hearing loss and 
epididymitis claims in July 2002, presumably the date of his 
VA Form 9, Appeal to the Board.  In his VA Form 9, the 
veteran indicated he was only appealing certain issues listed 
in the April 2002 Statement of the Case (SOC), but the issues 
he listed included hearing loss and hemorrhoids.  Further, 
his representative identified these issues as being on appeal 
by statements received in July 2002 and January 2004.  As 
such, the Board concludes that the veteran perfected an 
appeal on these issues, and they have not been withdrawn.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

For the reasons detailed below, the Board finds that 
additional development is required is required in the instant 
case in order to comply with the duties to notify and to 
assist.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Here, the Board notes that 
the RO cited to the pertinent regulatory provisions of 
38 C.F.R. § 3.159 in the April 2002 SOC.  Nevertheless, a 
thorough review of the record does not show any document 
which satisfies VA's duty to notify under the VCAA with 
respect to the issues on appeal, particularly in light of the 
Court's holding in Quartuccio, supra.  Consequently, the 
Board concludes that a remand is required in order for the RO 
to take corrective action with respect to this matter.

With respect to the veteran's claims for higher initial 
ratings, the Board notes that he underwent a VA discharge 
examination in August 2000, but he has had no examination 
regarding the relevant service-connected disabilities since 
that time.  As it has been over 3 years since this last 
examination, the Board is of the opinion that the record may 
not accurately reflect the current nature and severity of 
these service-connected disabilities.  Moreover, as noted by 
the veteran's representative in a January 2004 statement, the 
criteria for evaluating spine disabilities was substantially 
revised during the pendency of this appeal.  For example, the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
evaluating intervertebral disc syndrome were amended, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  The newly enacted provisions of this 
section allow for intervertebral disc syndrome 
(preoperatively or postoperatively) to be evaluated based 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining (under 38 C.F.R. § 4.25) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

Inasmuch as the RO last reviewed the evaluation of the 
veteran's low back strain in the April 2002 SOC, it clearly 
did not have the opportunity to consider the revised criteria 
for evaluating disabilities of the spine.  Moreover, the most 
recent VA examination in August 2000 may not have 
sufficiently addressed the symptomatology contemplated by the 
new provisions.  As such, further development, in the form of 
a new VA examination, and adjudication are warranted.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that the veteran's representative 
contended in the January 2004 statement that, in accord with 
Esteban v. Brown, 6 Vet. App. 259 (1994), the veteran should 
be assigned separate ratings for the residual scarring from 
his service-connected umbilical and bilateral inguinal hernia 
repairs.  Moreover, the representative contended that the 
service-connected low back strain with radiculopathy should 
be evaluated pursuant to Diagnostic Code 5293.  As it has 
already been determined that a remand is necessary in the 
instant case, the Board will direct the RO to consider these 
contentions.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected disabilities of the right and 
left knees, low back, and umbilical and 
bilateral inguinal hernia repairs since 
August 2000.  After securing any 
necessary release, the RO should obtain 
these records.

3.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination to determine the current 
nature and severity of the service-
connected disabilities of the right and 
left knees, low back, and umbilical and 
bilateral inguinal hernia repairs.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  It is imperative that the 
examiner comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  With respect to the service-
connected low back strain with 
radiculopathy, the RO's decision should 
reflect consideration of the revised 
regulatory criteria for rating spine 
disabilities found in 38 C.F.R. § 4.71a, 
to include the representative's 
contention that the disability would be 
more appropriately rated under Diagnostic 
Code 5293.  The RO's decision should also 
reflect consideration of separate ratings 
for the residual scarring of the 
umbilical and inguinal hernia repairs in 
accord with Esteban v. Brown, 6 Vet. App. 
259 (1994).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the April 2002 SOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


